Exhibit 10.1
 
VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made and entered into as of
___________, 2014, by and between Islet Sciences, Inc., a Nevada corporation
(“Company”) and the person whose name appears on the signature page hereto
(“Stockholder”).
 
RECITALS
 
A. On _________, 2014, Brighthaven Ventures, L.L.C., a North Carolina limited
liability company (“BHV”), each of the members of BHV (the “BHV Members”),
Avogenx, Inc., a Delaware corporation and a wholly owned subsidiary of Company
(“Holdco”), Islet Merger Sub, Inc., a Nevada corporation and a direct wholly
owned subsidiary of Holdco (“Merger Sub”), and Company entered into an Agreement
and Plan of Merger (the “Merger Agreement”) that, among other things, provides
for (i) the merger of Merger Sub with and into the Company, with the Company as
the surviving entity in the merger becoming a wholly owned subsidiary of Holdco,
and each share of the Company Common Stock issued and outstanding immediately
prior to the effective time of the merger to be converted into the right to
receive validly issued, fully paid and non-assessable shares of Holdco common
stock (the “Islet Merger”) immediately followed by (ii) the exchange of
membership interests of BHV by the BHV Members for shares of Holdco common
stock, with BHV becoming a wholly owned subsidiary of Holdco (together with the
Islet Merger, the “Acquisitions”).
 
B. Stockholder agrees to enter into this Agreement with respect to each share of
common stock, par value $0.001 per share, of the Company (the “Company Common
Stock”) that the Stockholder owns, beneficially (as defined in Rule 13d-3 under
the Securities Exchange Act) or of record, and any additional shares of Company
Common Stock that Stockholder may hereinafter purchase or acquire (collectively,
the “Shares”).
 
C. Stockholder is the beneficial or record owner, and has either sole or shared
voting power over, such number of shares of Company Common Stock as is indicated
on Schedule A attached hereto.
 
D. Company desires that Stockholder agree, and Stockholder is willing to agree,
on terms and conditions set forth herein, not to Transfer (as defined below) any
of the Shares, and to vote all of the Shares in a manner so as to facilitate
consummation of the Acquisitions.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.
 
“Expiration Time” shall mean the earliest to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be terminated validly
pursuant to its terms.
 
“Transfer” shall mean any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), excluding, for the
avoidance of doubt, entry into this Agreement.
 
2. Agreement to Retain Shares.
 
2.1 No Transfer and Encumbrance of Shares. Until the Expiration Time,
Stockholder agrees not to (a) Transfer any Shares, (b) deposit any Shares into a
voting trust, (c) enter into a voting agreement or arrangement with respect to
any Shares, (d) grant any proxy or power of attorney with respect to any Shares
(other than pursuant to this Agreement); provided that Stockholder may Transfer
Shares to any Affiliate of Stockholder if the transferee evidences in a writing
reasonably satisfactory to Company such transferee’s agreement to be bound by
and subject to the terms and provisions hereof to the same effect as
Stockholder.
 
2.2 Additional Purchases. Stockholder agrees that any Company Common Stock that
Stockholder purchases or acquires, or with respect to which Stockholder acquires
sole voting power prior to the Expiration Time shall be subject to the terms and
conditions of this Agreement and shall constitute Shares for all purposes under
this Agreement.
 
2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of Shares in
violation of this Section 2 shall, to the fullest extent permitted by Law, be
null and void ab initio.
 
 
1

--------------------------------------------------------------------------------

 
3. Voting/ Proxy/Voting Trusts.
 
3.1 Agreement to Vote. Stockholder agrees during the term of this Agreement to
vote the Shares  or execute a written consent or consents if stockholders of the
Company are requested to vote their shares through the execution of a written
consent in lieu of meeting (a form of which is attached hereto as Exhibit A),
and to cause any holder of record to so vote the Shares or execute a written
consent: (a) in favor of the Merger Agreement and the Acquisitions at every
meeting, or in connection with any action by written consent, of stockholders of
the Company at which such matters are considered and at every adjournment or
postponement thereof; (b) against (1) any Acquisition Proposal, other than the
Acquisitions, (2) any action, proposal, transaction or agreement which could
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or of Stockholder under this Agreement and (3) any action, proposal,
transaction or agreement that could reasonably be expected to impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Acquisitions or the fulfillment of Holdco, the Merger Sub’s or the Company’s
conditions under the Merger Agreement or change in any manner the voting rights
of any class of shares of the Company (including any amendment to the Islet
Charter or the Islet By-laws). Stockholder shall not enter into any tender,
voting or other agreement, or grant a proxy or power of attorney, with respect
to the Shares that is inconsistent with this Agreement or otherwise take any
other action with respect to the Shares that would in any way restrict, limit or
interfere with the performance of Stockholder’s obligations hereunder or the
transactions contemplated hereby, including the approval of the Merger Agreement
and the Acquisitions.
 
3.2 No Voting Trusts or Other Arrangements. Stockholder agrees that Stockholder
will not, and will not permit any entity under Stockholder’s control to, deposit
any of the Shares in a voting trust, grant any proxies with respect to the
Shares or subject any of the Shares to any arrangement with respect to the
voting of the Shares, other than agreements entered into with the Company.
 
4. Representations and Warranties of the Stockholders. Stockholder hereby
represents and warrants to the Company as follows:
 
4.1 Due Authority. Stockholder has the full power and authority to make, enter
into and carry out the terms of this Agreement. This Agreement has been duly and
validly executed and delivered by Stockholder and constitutes a valid and
binding agreement of Stockholder enforceable against it in accordance with its
terms, except to the extent enforceability may be limited by the effect of
applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at Law or in equity.
 
4.2 Ownership of the Shares. As of the date hereof, Stockholder (a) is the
beneficial (as defined in Rule 13d-3 under the Exchange Act) or record owner of
the Shares set forth on Schedule A, free and clear of any and all Liens, other
than those created by this Agreement, and (b) has sole voting power over each of
the Shares. As of the date hereof, Stockholder does not own, beneficially or of
record, any capital stock or other voting securities of the Company other than
the Shares set forth on Schedule A. As of the date hereof, Stockholder does not
own, beneficially (as defined in Rule 13d-3 under the Exchange Act) or of
record, any rights to purchase or acquire any shares of capital stock of the
Company, except as set forth on Schedule A.
 
4.3 No Conflict; Consents.
 
(a) The execution and delivery of this Agreement by Stockholder does not, and
the performance by Stockholder of the obligations under this Agreement and the
compliance by Stockholder with any provisions hereof do not and will not:
(a) conflict with or violate any Laws applicable to Stockholder, or (b) result
in any material breach of or constitute a material default (or an event that
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Shares
pursuant to any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which
Stockholder is a party or by which Stockholder is bound, except for any of the
foregoing as could not reasonably be expected, either individually or in the
aggregate, to impair the ability of Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.
 
(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or any other Person,
including without limitation a spouse under “community property” or other
similar laws, is required by or with respect to Stockholder in connection with
the execution and delivery of this Agreement or the consummation by Stockholder
of the transactions contemplated hereby.
 
4.4 Absence of Litigation. As of the date hereof, there is no legal action
pending against, or, to the knowledge of Stockholder, threatened against or
affecting Stockholder that could reasonably be expected to materially impair or
materially adversely affect the ability of Stockholder to perform Stockholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.
 
5. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time.
 
6. Fiduciary Duties. The covenants and agreements set forth herein shall not
prevent any of Stockholders’ designees serving on the board of directors of the
Company from taking any action, subject to the provisions of the Merger
Agreement, while acting in such designee’s capacity as a director of the
Company. Stockholder is entering into this Agreement solely in its capacity as
the beneficial (as defined in Rule 13d-3 under the Exchange Act) owner or record
holder of the Shares.
 
7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to the Shares. All rights, ownership and economic benefits of
and relating to the Shares shall remain vested in and belong to the Stockholder,
and Company shall have no authority to direct Stockholder in the voting or
disposition of any of the Shares, except as otherwise provided herein.
 
 
2

--------------------------------------------------------------------------------

 
8. Miscellaneous.
 
8.1 Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
8.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
 
8.3 Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by all of the parties hereto.
 
8.4 Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in the Delaware Court of Chancery
and any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, in any federal court within the State of
Delaware), in addition to any other remedy to which they may be entitled at Law
or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.
 
8.5 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) to the parties or sent by e-mail of a .pdf attachment (providing
confirmation of transmission) at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
(i) if to the Stockholder, to the address set forth on Schedule A
 
(ii) if to Company, to:
 

       
Name:
Islet Sciences, Inc.
 
Address:
8601 Six Forks Rd., Suite 400
   
Raleigh, North Carolina 27615
 
E-mail:
info@isletsciences.com
 
Attention:
James Green

 
with a copy to (which shall not be considered notice):
 

       
Name:
Ofsink, LLC
 
Address:
230 Park Avenue, Suite 851
   
New York, New York 10169
 
E-mail:
dofsink@golawintl.com
 
Attention:
Darren Ofsink, Esq.

 
Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.
 
 
3

--------------------------------------------------------------------------------

 
8.6 APPLICABLE LAW; JURISDICTION OF DISPUTES. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO NEGOTIATION AND EXPLORATION
WITH RESPECT TO OR ENTERING INTO OF THIS AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN, THE PARTIES TO THIS AGREEMENT HEREBY (A) AGREE THAT ANY
SUCH LITIGATION, PROCEEDING OR OTHER LEGAL ACTION SHALL BE INSTITUTED
EXCLUSIVELY IN A COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF
DELAWARE, WHETHER A STATE OR FEDERAL COURT; (B) AGREE THAT IN THE EVENT OF ANY
SUCH LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO
PERSONAL JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF THIS SECTION
8.6 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS; (C) AGREE TO WAIVE TO THE FULL EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH
LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; (D) AGREE
AS AN ALTERNATIVE METHOD OF SERVICE TO SERVICE OF PROCESS IN ANY LEGAL
PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH
IN SECTION 8.5 FOR COMMUNICATIONS TO SUCH PARTY; (E) AGREE THAT ANY SERVICE MADE
AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(F) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
8.7 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE, EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE NEGOTIATION, EXPLORATION, DUE DILIGENCE WITH
RESPECT TO OR ENTERING INTO OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.7.
 
8.8 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.
 
8.9 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement. The signature pages hereto in facsimile copy or other
electronic means, including e-mail attachment, shall be deemed an original for
all purposes.
 
8.10 Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction of interpretation of this Agreement.
 
8.11 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until this Agreement is
executed and delivered by all parties hereto.
 
8.12 Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.
 
8.13 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.
 
8.14 No Recourse. Notwithstanding anything to the contrary contained herein or
otherwise, this Agreement may only be enforced against, and any claims or causes
of action that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, may only be made against the entities and Persons that are
expressly identified as parties to this Agreement in their capacities as such
and no former, current or future stockholders, equity holders, controlling
persons, directors, officers, employees, general or limited partners, members,
managers, agents or Affiliates of any party hereto, or any former, current or
future direct or indirect stockholder, equity holder, controlling person,
director, officer, employee, general or limited partner, member, manager, agent
or Affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have
any liability for any obligations or liabilities of the parties to this
Agreement or for any claim (whether in tort, contract or otherwise) based on, in
respect of, or by reason of, the transactions contemplated hereby or in respect
of any oral representations made or alleged to be made in connection herewith.
Without limiting the rights of any party against the other parties hereto, in no
event shall any party or any of its Affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Non-Recourse Party.
 
[Signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.
 

 
Islet Sciences, Inc.
         
 
By:
/s/       
James Green
     
Chief Executive Officer
         

  
 
 
 
 
Signature Page to Voting Agreement
 
 
5

--------------------------------------------------------------------------------

 
 
STOCKHOLDER:
 
 

 
IF AN ENTITY:
                      Name          
 
By:
/s/        Name        Title             
IF AN INDIVIDUAL:
                      Name                              
(Signature)
                 

 
Signature Page to Voting Agreement
 
 
6

--------------------------------------------------------------------------------

 


Schedule A
 
Address of Stockholder
   
Number of Shares of Company Common Stock
                                           



 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF WRITTEN CONSENT
ISLET SCIENCES, INC.


This Written Consent is solicited by the Board of Directors of Islet Sciences,
Inc.
 
Please return this consent no later than        pm (Eastern Standard Time)
on            , 2014, which is the date that the Company Board of Directors
expects to receive consents under the Voting Agreement.
 
The undersigned, being a holder of record of common stock, par value $0.001, of
Islet Sciences, Inc., a Nevada corporation (the “Company”), on                 ,
2014, hereby: (i) acknowledges receipt of the consent solicitation
statement/prospectus of the Company, which is part of a registration statement
on Form S-4 (No. 333-                   ______________), and (ii) consents, by
virtue of this written consent without a meeting, with respect to each share of
Company common stock that the undersigned holds beneficially or of record (which
number is set forth below), to the merger of Islet Merger Sub, Inc., a Nevada
corporation (“Merger Sub”), with and into the Company, with the Company as the
surviving entity in the merger becoming a wholly owned subsidiary of Avogenx,
Inc., a Delaware corporation (“Holdco”), and each share of the Company common
stock issued and outstanding immediately prior to the effective time of the
merger to be converted into the right to receive validly issued, fully paid and
non-assessable shares of Holdco common stock, and adoption and approval of the
Agreement and Plan of Merger by and among the Company, Holdco, Merger Sub,
Brighthaven Ventures, L.L.C., a North Carolina limited liability company
(“BHV”), and each of the members of BHV, dated as of __________, 2014, and the
transactions contemplated thereby. 
 
IMPORTANT: PLEASE DATE AND SIGN THE CONSENT BELOW. If held in joint tenancy, all
persons must sign. When signing as attorney, trustee, executor, administrator,
guardian or corporate officer, please give full title as such. If shares are
held by a corporation, please sign the full corporate name by president or other
authorized officer. If shares are held by a partnership or other entity, please
sign the full partnership or other entity name by authorized person. Please
execute, date, sign and return this Written Consent promptly to the Company by
emailing a .pdf copy of the Written Consent to info@isletsciences.com
(Attention: James Green, Chief Executive Officer), or by mailing this Written
Consent to Islet Sciences, Inc. at 8601 Six Forks Rd., Suite 400, Raleigh, North
Carolina 27615, Attention: James Green, Chief Executive Officer.
 

     
IF AN INDIVIDUAL:
 
By:
(duly authorized signature)
 
Name:
(please print or type full name)
 
Title:
(please print or type full title)
  
IF AN ENTITY:
                                                                                  
(please print or type complete name of entity)
 
By:
(duly authorized signature)
 
Name:
(please print or type full name)
 
Title:
(please print or type full title)
   
Date:                      , 2014
  
Date:                      , 2014



 
Number of shares held beneficially and of
record:                                                                                                                     
 
8

--------------------------------------------------------------------------------